Citation Nr: 1648028	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  14-33 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to March 4, 2010, for the award of service connection for coronary artery disease.  

2.  Entitlement to an initial rating in excess of 20 percent for peripheral vascular disease of the right lower extremity.  

3.  Entitlement to an initial rating in excess of 20 percent for peripheral vascular disease of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 1969 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction rests with the RO in Detroit, Michigan, from which the appeal was certified. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his August 2014 substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C.  The hearing was scheduled for September 12, 2016.  In a statement received in September 2016, the Veteran stated that he was unable to appear at the hearing due to health issues, and requested to be rescheduled for a videoconference hearing.  As the RO schedules videoconference hearings, the case is remanded to schedule the Veteran for a hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




